

Ribbon Communications Inc.
2019 Incentive Award Plan


Restricted Stock Unit Award Agreement 
(Time-Based Vesting)




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made effective
as of         (the “Grant Date”) between Ribbon Communications Inc., a Delaware
corporation (the “Company”), and         (the “Participant”).


RECITALS


WHEREAS, the Company has adopted the Ribbon Communications 2019 Incentive Award
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement (capitalized terms not otherwise defined herein shall
have the meanings as set forth in the Plan); and


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the restricted stock
units described herein pursuant to the Plan and the terms set forth below;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.    Award of Restricted Stock Units. Subject to the terms and conditions of
the Plan and this Agreement and in consideration of employment services rendered
and to be rendered by the Participant to the Company and its subsidiaries, the
Company hereby grants to the Participant         restricted stock units (the
“Restricted Stock Units”). Each Restricted Stock Unit entitles the Participant
to one share of Company Common Stock upon vesting in accordance with the terms
of this Agreement.


2.    Vesting of Restricted Stock Units.


(a)    Upon the vesting of the Award, as described in this Section, the Company
shall deliver for each Restricted Stock Unit that becomes vested, one (1) share
of Company Common Stock. The Company Common Stock shall be delivered as soon as
practicable following each vesting date or event set forth below, but in any
case within 30 days after such date or event.


(b)    Subject to Section 2(c) and Section 3,         of the Restricted Stock
Units shall become vested and payable to the Participant on         in each
case, so long as the Participant remains employed with the Company and its
subsidiaries through such applicable vesting date.


(c)    Notwithstanding Section 2(b), and except as set forth in an employment
agreement between the Company and the Participant, effective immediately prior
to the consummation of an Acquisition, the unvested Restricted Stock Units that
would vest within twelve (12) months following the date of such Acquisition
shall immediately vest and become exercisable. Thereafter,
the remaining unvested Restricted Stock Units shall continue to vest pursuant to
the vesting schedule set forth above; provided that such vesting schedule shall
be shortened by twelve (12) months.


3.    Termination of Employment.


(a)    Notwithstanding any other provision of the Plan to the contrary, upon the
termination of the Participant’s employment for any reason, the Award, to the
extent not yet vested, shall immediately and automatically terminate and be
forfeited for no consideration; provided, however, that the Board may, in its
sole and absolute discretion agree to accelerate the vesting of the Award, upon
termination of employment or otherwise, for any reason or no reason, but shall
have no obligation to do so.


(b)    For purposes of the Plan and the Award, a termination of employment shall
be deemed to have occurred on the date upon which the Participant ceases to
perform active employment duties for the Company or its subsidiaries following
the provision of any notification of termination or resignation from employment,
and without regard to any period of notice of termination of employment (whether
expressed or implied) or any period of severance or salary continuation. The
occurrence of a termination of employment shall be determined by the Board in
accordance with Section 3 of the Plan. Notwithstanding any other provision of
the Plan, the Award, this Agreement or any other agreement (written or oral) to
the contrary, the Participant shall not be entitled (and by accepting an Award,
thereby irrevocably waives any such entitlement) to any payment or other benefit
to compensate the Participant for the loss of any rights under the Plan as a
result of the termination or expiration of an Award in connection with any
termination of employment. No amounts earned pursuant to the Plan or any Award
shall be deemed to be eligible compensation in respect of any other plan of the
Company or any of its subsidiaries.


4.    No Assignment. Except as expressly permitted under the Plan, this
Agreement may not be assigned by the Participant by operation of law or
otherwise.


5.    No Rights to Continued Employment. The granting of this Award evidenced
hereby and this Agreement shall impose no obligation on the Company or any of
its affiliates to continue the employment or service of the Participant and
shall not lessen or affect any right that the Company or any of its affiliates
may have to terminate the service of such Participant. The Participant shall
remain an “at will” employee.


6.    Governing Law. This Agreement will be governed by and interpreted and
construed in accordance with the internal laws of the State of Delaware (without
reference to principles of conflicts or choice of law) as to all matters,
including, but not limited to, matters of validity, construction, effect,
performance and metrics.


7.    Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Participant acknowledges and agrees that he/she is
responsible for the payment of income and employment taxes (and any other taxes
required to be withheld) payable in connection with the vesting and/or
settlement of an Award. Accordingly, the Participant agrees to remit to the
Company or any applicable subsidiary an amount sufficient to pay such taxes.
Such payment shall be made to the Company or the applicable subsidiary of the
Company in a form that is reasonably acceptable to the Company, as the Company
may determine in its sole discretion, consistent with Section 11(e) of the Plan.
Notwithstanding the foregoing (but subject to Section 11(e) of the Plan), the
Company may, in its discretion, retain and withhold from delivery at the time of
vesting that number of shares of Company Common Stock having a fair market value
equal to the taxes owed by the Participant, which retained shares shall fund the
payment of such taxes by the Company on behalf of the Participant. The
Participant acknowledges that he or she is responsible for reviewing with his or
her own tax advisors the federal, state, local and other tax consequences of the
transactions contemplated by this Agreement. The Participant acknowledges that
he or she is not relying on any statements or representations of the Company or
any of its agents.


8.    Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service or the local
equivalent of the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. A notice shall be addressed to the Company,
Attention: General Counsel, at its principal executive office and to the
Participant at the address he or she most recently provided to the Company.


9.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


10.    Amendments. This Agreement may be amended or modified only by a written
agreement signed by the Company and the Participant; provided, however, that the
Board may amend or alter this Agreement and the Award granted hereunder at any
time, subject to the terms of the Plan.


11.    Authority. The Board has complete authority and discretion to determine
Awards, and to interpret and construe the terms of the Plan and this Agreement.
The determination of the Board as to any matter relating to the interpretation
or construction of the Plan or this Agreement shall be final, binding and
conclusive on all parties. All references in this Agreement to the “Board” shall
mean the Board or a Committee or officers referred to in Section 3(c) of the
Plan to the extent that the Board’s powers or authority under this Agreement
have been delegated to such Committee or officers.


12.    Successors. This Agreement will bind and inure to the benefit of the
parties and their respective successors, permitted assigns, heirs, devisees, and
legal representatives.     


13.    Entire Agreement. Except as set forth herein, this Agreement and the Plan
supersede all prior agreements, whether written or oral and whether express or
implied, between the Participant and the Company relating to the subject matter
of this Agreement.
14.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock of the
Company underlying or relating to any Award (including, without limitation,
rights to vote or dividends) until the issuance of a stock certificate to the
Participant in respect of such Award (or such shares of Common Stock are
evidenced through book entry).


15.    Clawback. The Award (including any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon any receipt
of the Award or upon the receipt or resale of Common Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of applicable law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder.


16.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are deemed to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17.    Section 409A.


(a)    This Agreement is intended to comply with or be exempt from Section 409A
of the Code (together with the Department of Treasury regulations and other
interpretive guidance issued thereunder (including, without limitation, any such
regulations or other guidance issued after the Grant Date, “Section 409A”) and,
to the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A.


(b)    If and to the extent (i) any portion of any payment, compensation or
other benefit provided to the Participant pursuant to this Agreement in
connection with his or her employment termination constitutes “nonqualified
deferred compensation” within the meaning of Section 409A and (ii) the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A) (the “New Payment Date”), except as Section 409A may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.


(c)    Notwithstanding any other provision of the Plan or this Agreement, if at
any time the Board determines that the Restricted Stock Units (or any portion
thereof) may be subject to Section 409A, the Board shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) to adopt such amendments to this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Board determines are necessary or appropriate for Restricted Stock Units to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Participant or any other individual to
the Company or any of its affiliates, employees or agents.


18.    Captions. The captions of the sections of this Agreement are for
reference only and will not affect the interpretation or construction of this
Agreement.


19.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement will not be
binding on either party unless and until signed by both parties.




[Signature Page Follows]















IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.


                    
RIBBON COMMUNICATIONS INC.


    
By: ________________________    
Name:
Title:    










Agreed and acknowledged as
of the date first above written:








_________________________
[PARTICIPANT]
 




1

